Case 2:21-cv-00678-JS-AYS Document 121 Filed 07/12/21 Page 1 of 1 PageID #: 1523




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  In re HAIN CELSTIAL HEAVY METALS
  BABY FOOD LITIGATION                                  Case No. 2:21-cv-00678-JS-AYS

                                                        NOTICE OF APPEARANCE OF
                                                        TIMOTHY J. PETER




        PLEASE TAKE NOTICE that the undersigned attorney appears as counsel of record

 for plaintiffs Katesha Smith and Miranda Fogle. The undersigned certifies that he is admitted

 pro hac vice to practice in this Court, and requests that all notices, pleadings, and other documents

 given or filed in the above-captioned action be given and served upon the undersigned attorney.

 Dated: July 12, 2021                           Respectfully submitted,

                                                FARUQI & FARUQI, LLP

                                                By:    /s/ Timothy J. Peter
                                                Timothy J. Peter (pro hac vice)
                                                1617 John F. Kennedy Boulevard, Suite 1550
                                                Philadelphia, PA 19103
                                                Tel: (215) 277-5770
                                                Fax: (215) 277-5771
                                                Email: tpeter@faruqilaw.com
